Citation Nr: 1110606	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-14 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for loss of teeth during service, to include for the purposes of entitlement to VA outpatient dental treatment.

2.  Entitlement to service connection for a dental disorder claimed as secondary to the service-connected diabetes mellitus, to include for the purposes of entitlement to VA outpatient dental treatment.

3.  Entitlement to service connection for arthritis of the left knee.

4.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) and peptic ulcer disease (PUD), to include entitlement to separate ratings. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  He also has additional service with the Army Reserves and the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that granted service connection for GERD/PUD and assigned a single initial rating of 10 percent.   In November 2006, the Board remanded the case to the RO for issuance of a Statement of the Case (SOC), in accord with the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  Following issuance of the SOC, the Veteran perfected a timely appeal as to the initial disability rating assigned.   

Also on appeal are a September 2006 rating decision that denied service connection for loss of teeth in service and for dental problems and a March 2007 rating decision that continued a 10 percent rating for PTSD and denied service connection for arthritis of the left knee.  

The issues of service connection for left knee arthritis and increased ratings for PTSD and GERD/PUD are addressed in the Remand section of the decision below.



FINDINGS OF FACT

1.  The Veteran was not a prisoner of war (POW), did not sustain dental trauma in service, and his claim was not filed within one year of the date of discharge so as to qualify for outpatient dental treatment.

2.  The Veteran does not have a dental disorder that has been shown to be etiologically related to service or to one of his service-connected disabilities, and his claim was not filed within one year of the date of discharge so as to qualify for outpatient dental treatment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for loss of teeth, to include for purposes of entitlement to VA outpatient dental treatment, are not met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The criteria for service connection for a dental disorder, to include as secondary to service-connected disability and for the purposes of entitlement to VA outpatient dental treatment, are not met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.381, 4.150, 17.161 (2010); Sabonis, 6 Vet. App. at 430.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for loss of teeth in service and for a current dental disorder.  In this regard, the U. S. Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's dental claims for entitlement to one-time VA outpatient dental treatment under the provisions of 38 C.F.R. § 17.161(b) Class II. lack legal merit.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

In this case, full notice of the elements required to establish entitlement to service connection, including the disability-rating and effective-date elements, was provided to the Veteran by letter in August 2006, prior to the September 2006 rating decision on appeal.

The Board also finds that VA has complied with its duty to assist the Veteran in the development of the claims decided herein.  In this regard, the Board notes that service treatment records (STRs) and VA medical records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.  

The Veteran was not provided with medical examinations regarding the claims herein decided, but no examinations are required.  The issue of service connection for loss of teeth is not an issue to be resolved by medical examination, but rather by review of the historical record.  On the issue of entitlement to service connection for a current dental disorder, the Veteran has not presented a prima facie case and examination is accordingly not warranted at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  The Board notes in this regard that the Veteran does not contend, and the evidence of record does not show, that he has had a chronic dental disorder since discharge from service.  Accordingly, the Board will address the merits of the claims.

General Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Diagnostic Code 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  Diagnostic Codes 9901 and 9902 address loss of the mandible.  Diagnostic Codes 9903 and 9904 concern nonunion and malunion of the mandible, respectively.  Diagnostic Code 9905 addresses temporomandibular articulation and limited jaw motion.  Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, and Diagnostic Codes 9908 and 9909 address loss of the condyloid process.  Diagnostic Codes 9910 and 9910 concern loss of the hard palate.  Loss of teeth is contemplated under Diagnostic Code 9913, and loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic Code 9916 concerns malunion or nonunion of the maxilla.

Replaceable missing teeth may be considered service connected solely for the purposes of determining entitlement to dental examination(s) or outpatient dental treatment.  Simington v. West, 11 Vet. App. 41 (1998).

The rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a POW.  See 38 C.F.R. § 3.381(b).

The significance of finding that a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting sustained a sudden trauma; for these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808-09 (2010) (holding that "service trauma" in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA one-time outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

With respect to dental conditions noted at entry and treated during service, 38 C.F.R. § 3.381(d) sets forth principles for determining whether a grant of service connection for treatment purposes is warranted.  Such guidelines are as follows:

(1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.

(2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.

(3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.

(4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.

(5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.

(6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(e) provides specific dental conditions that will not be considered service connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background

The Veteran's STRs show that at the time of his induction into service, he was missing teeth nos. 18, 19, 29, 30, 31 and 32.  Additionally, teeth nos. 3, 14 and 15 had non-restorable caries (tooth decay).  Tooth no. 3 was extracted in March 1968, and teeth nos. 12, 14 and 15 were extracted in May 1968.  Teeth nos. 9 and 10 were extracted in November 1969.  Tooth no. 13 was extracted in January 1970, while tooth no. 7 was extracted in December 1970.  At the time of his February 1971 separation examination, the Veteran was missing upper teeth nos. 3, 7, 9, 10, 12, 13, 14 and 15; he was also missing lower teeth nos. 18, 19, 29, 30 and 31.  Importantly, his medical and dental STRs fail to show any dental trauma during service.

In a June 1971 VA dental rating sheet, VA determined that dental treatment was warranted for teeth nos. 7, 9, 10, 12 and 13, which were extracted more than 180 days after the Veteran entered military service.  Teeth nos. 3, 14, 15, 18, 19, 29, 30, and 31 were determined to be not service-connected or aggravated during service, as these teeth were either noted as missing or non-restorable at the time of the Veteran's entry into service. 

A May 2004 VA dental record reflects that tooth no. 28 was extracted and diagnosed as "dental disorder not otherwise specified."  Two days later his partial denture (bridge) was modified to incorporate the missing tooth.

Analysis

Service Connection for Loss of Teeth

The Veteran is claiming entitlement to service connection for loss of teeth, asserting that he lost teeth due to combat-related dental trauma.  Specifically, in his substantive appeal, the Veteran stated that while serving in Vietnam the armored personnel carrier in which he was riding hit a land mine, knocking him unconscious, and when he regained consciousness he had only three remaining teeth on the bottom and a few on top.  The Veteran did not know if the missing teeth were knocked out in the incident or removed by a doctor.

Review of the Veteran's service dental record shows that all of the teeth that were listed as missing at the time of separation were either missing when the Veteran entered service or were extracted as part of routine dental care during service.  

Here, the Board also finds that the Veteran did not have loss of teeth due to combat-related trauma during service.  Service personnel records show he served in Vietnam from July 14, 1969 to July 13, 1970.  During the time that he was in Vietnam, three teeth-nos. 9, 10 and 13-were extracted.  The Board notes that the Veteran cited the claimed landmine incident as a stressors with regard to his earlier claim for service connection for posttraumatic stress disorder (PTSD), asserting that the incident took place in approximately March 1970, that after the landmine incident he was treated for (unspecified) injuries at Quang Tri hospital for about two weeks, thereafter he was transferred to the 96th Evacuation Hospital in Da Nang, and later he was moved to the 6th Convalescent Center at Cam Ranh Bay.  His STRs confirm that the Veteran was in fact treated at those facilities in February-March 1970, but treatment was for stomach problems, not due to any traumatic injury.  Further, by the time of his treatment in those facilities the Veteran had already lost every tooth listed as was missing at the time of his discharge from service, except for tooth no. 7, which was extracted in December 1970 after his return to the U. S. 

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Thus, he is competent to report events in service, to include traumatic loss of teeth.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds the Veteran's account of traumatic loss of teeth due to a landmine incident is not credible because it is inconsistent with the medical evidence of record and internally inconsistent with the Veteran's own accounts.  Although the Veteran asserts the purported landmine explosion left him with just three lower teeth and a few upper teeth, his STRs clearly show that at the time of discharge he still had 11 lower teeth and 8 upper teeth; further, all but one of the teeth lost during service were shown to have been due to clinical extractions that were performed before the landmine incident is alleged to have happened and the remaining one was performed nearly five months after he left Vietnam.  

The Board acknowledges that the RO's grant of service connection for PTSD is a tacit acknowledgement that the Veteran was engaged in combat.  The Board also acknowledges that, in case of a veteran who engaged in combat with the enemy during a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

However, the Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Even though the Veteran's account of the landmine incident was submitted as a claimed PTSD stressor, the incident was never verified, and service connection for PTSD was eventually granted because a different stressor was verified.  In any event, as shown in detail above, the objective evidence of record clearly demonstrates the Veteran could not have lost teeth due to combat trauma, since every missing tooth is shown to have been clinically extracted either before the claimed landmine incident happened or after his return to the U. S.  Thus, the combat presumption accordingly does not apply.  See 38 U.S.C.A. § 1154(b) (West 2002).  

Accordingly, the Board notes that there is no evidence that the Veteran has a dental disability that would be considered compensable if service-connected.  There is no evidence that the loss of his teeth resulted from loss of substance of the body of the maxilla or mandible from trauma or from disease other than periodontal disease (or from caries).  See 38 C.F.R. § 4.150.  Accordingly, the preponderance of the evidence is against the claim and VA must deny service connection for a dental disability, claimed as loss of teeth.  

Service Connection for Dental Problems, to Include on a Secondary Basis

The Veteran asserts that a VA dentist at the Greenville, South Carolina VA Outpatient Clinic (OPC) told him that his diabetes mellitus was causing his gums to recede and his teeth to fall out.  VA treatment records obtained from the Greenville VA OPC reflect that tooth no. 28 was extracted in May 2004.  The primary diagnosis was "dental disorder not otherwise specified."  Two days later his partial denture (bridge) was modified to incorporate the missing tooth; the diagnosis was "unspecified acquired absence teeth."   

Generally, when a veteran contends that a service-connected disorder has caused or aggravated a secondary disability, there must be competent medical evidence of such causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, supra.
 
Here, his STRs do not show, and the Veteran does not contend, that he had a dental disorder during service that has been chronic since service.  Rather, the Veteran essentially contends he has a disorder of the teeth and gums that is secondary to his service-connected diabetes mellitus.  

During a September 2005 VA diabetes examination, the examiner confirmed that the Veteran had a current diagnosis of Type II diabetes mellitus.  The examination report is silent with regard to any disorder of the mouth or gums associated with the Veteran's diabetes mellitus.  The examiner specifically found no evidence of retinopathy, neuropathy, nephropathy, or cardiovascular involvement associated with the diabetes mellitus.

In this case, the Veteran was service-connected for diabetes mellitus on a presumptive basis due to conceded exposure to herbicides while serving in Vietnam.  However, there is no evidence of any currently diagnosed dental disorder for which service connection can be considered.  Further, there is no medical evidence of any relationship between the Veteran's service-connected diabetes or his service-connected GERD/PUD disability and a current dental disorder, diagnosed or otherwise.  Accordingly, two of the three elements for service connection are not met, and the Veteran has not shown even a prima facie case for service connection.

The Board acknowledges the Veteran's assertion that a VA "doctor" at the Greensboro VA OPC told him his diabetes was causing his gums to recede; however, hearsay medical evidence does not constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence."  Robinette, 8 Vet. App. at 77 (1995)).  Contrary to the Veteran's assertions, pertinent VA records do not show any indication of a relationship between diabetes mellitus or GERD/PUD and a current tooth or gum disorder.  After careful consideration, the Board finds that the preponderance of the evidence is against service connection for dental problems, to include on a secondary basis.

Outpatient Dental Treatment

The requirements for eligibility for outpatient dental treatment also are not met.  The Board has considered whether the Veteran meets the criteria for eligibility for dental treatment set forth in 38 C.F.R. § 17.161, which describes several "classes" of dental care.  The only potentially applicable class is Class II, which encompasses veterans having a service-connected noncompensable dental condition or disability shown to have been in existence at the time of discharge or release from active service, which took place before October 1, 1981.  38 C.F.R. § 17.161(b)(2).  Eligibility under Class II would entitle the Veteran to one-time treatment of such dental disability.  However, Class II-eligible veterans who were discharged prior to 1981 must apply for outpatient dental treatment within one year of discharge.  See 38 C.F.R. § 17.161(b); see also Woodson v. Brown, 8 Vet. App. 352, 355 (1995), aff'd in pertinent part, 87 F.3d 1304, 1307 (Fed. Cir. 1996) (for veterans who were discharged prior to October 1, 1981, the applicable time limit to file a dental claim cannot be tolled based on the service department's failure to notify a Veteran about his right to file such a claim); cf. Mays, supra.  As noted above, the Veteran did apply for VA outpatient dental treatment purposes within one year of his discharge from service in February 1971 and was granted entitlement to one-time dental treatment for teeth nos. 7, 9, 10, 12 and 13, which were extracted more than 180 days after the Veteran entered military service.  The record shows that the Veteran's current claim for such treatment was submitted in August 2006, more than year after his discharge from service in February 1971.

The Board notes that the restrictions related to a timely application and one-time treatment will not apply if it is determined that a dental condition is due to service trauma.  38 C.F.R. § 17.161(c).  However, as noted above the evidence does not show that he sustained dental trauma during service or that he was a POW, so as to qualify for needed outpatient dental treatment under the provisions of 38 C.F.R. § 17.161.  As noted above, however, the intended consequences of in-service dental treatment, including extractions, are not considered dental trauma.  See VAOPGCPREC 5-97.

Accordingly, service connection for the purposes of entitlement to VA outpatient dental treatment, must be denied as a matter of law.  In essence, the facts of this case are not in dispute and the law is dispositive as to this issue.  Accordingly, the claim will be denied because of the absence of legal merit.  See Sabonis, 6 Vet. App. at 430.  


ORDER

Service connection for loss of teeth, to include for purposes of entitlement to VA outpatient dental treatment, is denied.

Service connection for a dental disorder, to include as secondary to service-connected disability and for purposes of entitlement to VA outpatient dental treatment, is denied.


REMAND

The Board finds that further development is required before the claim for service connection for left knee arthritis and the claims for increased ratings for the service-connected PTSD and GERD/PUD are adjudicated.  

With respect to the claimed left knee arthritis, the Veteran has shown a current left knee disorder and he also has a service-connected right knee disability.  He has therefore submitted a prima facie case for secondary service connection and is entitled to a VA examination at this point.  

With respect to the remaining claims, the Veteran's last VA examination was performed in April 2006, and the Veteran's representative has presented a contention that his disabilities have increased in severity since then.  

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Accordingly, additional VA examination is necessary at this point to determine the current severity of the disabilities cited above.  

Prior to arranging for the Veteran to undergo further VA examination, VA should request that the Veteran identify and provide authorization to enable it to obtain additional private and VA treatment records.

The readjudication of the claims remaining on appeal should include consideration of all evidence added to the record since the last adjudication of the claims.  Further, VA should also document consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, consistent with the facts found) pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), or referral for an extraschedular rating are warranted for the Veteran's PTSD, GERD and PUD.  

The record also shows that Veteran has a 9-grade education and stopped working in the early 2000s primarily due to his orthopedic disabilities.  He is currently service-connected for arthritis and instability of the right knee and claims that his left knee arthritis is secondary to his right knee disability.  On remand, especially if service connection is granted for a left knee disorder, consideration should be given to whether referral for an extraschedular total rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16(b) is warranted.
 
Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following actions:

1.  Obtain all outstanding pertinent records of evaluation and/or treatment of the Veteran from the Columbia, South Carolina VA Medical Center and the Greenville OPC, since October 10, 2006.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran identify healthcare providers who have treated him for PTSD, for GERD, for PUD, and for left knee arthritis and ask him to provide authorization to enable VA to obtain all pertinent records from identified health care providers, to include radiological studies.  

Assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, schedule the Veteran for a VA orthopedic examination to determine whether any current left knee disorder, to include arthritis, is related to active duty service or to his service-connected right knee disability.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x- rays, if necessary) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

After the examination, the examiner should provide an opinion for any diagnosed left knee disorder as to whether it is at least as likely as not (50 percent or greater probability) that such disorder(s) had its onset in service or, if arthritis is found, within one year of the Veteran's discharge from service on February 19, 1971, or is otherwise related to a disease or injury incurred or aggravated during active duty service.  In addition, the examiner should provide an opinion for any diagnosed left knee disorder as to whether it is at least as likely as not (50 percent or greater probability) was caused or permanently worsened by the Veteran's service-connected right knee disability.  If the examiner determines that the Veteran has a left knee disorder that is aggravated, although not directly caused, by his service-connected right knee disability, the examiner should attempt to articulate the degree to which additional impairment of the left knee, beyond the natural progression of the disorder, is attributable to the service-connected right knee disability, in terms conforming to VA's rating schedule. 

All clinical findings should be described in detail and the rationale for any opinion expressed or conclusion reached should be provided in a printed report.  If any requested opinion cannot be provided, the examiner should clearly state the reason(s) why.

4.  After completion of 1 and 2 above, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PSTD.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies should be performed, and the examination reports should provide medical findings in terms conforming to the applicable rating criteria.

All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should also describe the impact of the Veteran's PTSD disability on his occupational and social functioning, and specifically opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the severity of his PTSD either alone, or together with other service-connected disabilities, renders him unemployable consistent with his education and occupational experience. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.  If any requested opinion cannot be provided, the examiner should clearly state the reason(s) why.

5.  After completion of 1 and 2 above, schedule the Veteran for a VA digestive systems examination to determine the current severity of his GERD and PUD.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies should be performed, and the examination reports should provide medical findings in terms conforming to the applicable rating criteria.

All signs and symptoms of the Veteran's GERD and PUD should be reported in detail, to include material weight loss, vomiting, hematemesis, melena, anemia, pain, epigastric distress, dysphagia, pyrosis, regurgitation, and hemorrhages or large ulcerated or eroded areas.  The examiner should also describe the impact of the Veteran's GERD and PUD disability on his occupational and social functioning, and specifically opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the severity of these service-connected disabilities either alone, or together with other service-connected disabilities, renders him unemployable consistent with his education and occupational experience. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.  If any requested opinion cannot be provided, the examiner should clearly state the reason(s) why.

6.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claims remaining on appeal, in light of all pertinent evidence and legal authority.  With regard to the Veteran's higher/
increased ratings claims, VA should document its consideration of whether: (1) "staged rating," pursuant to the Fenderson and Hart decisions, cited to above, (2) separate ratings for GERD and PUD, (3) referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b), and (4) referral for an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b) are warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


